Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 13 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Herman Paris on June 17, 2022. The application has been amended as follows:
1. (Currently Amended)  A biometric information display device comprising:
	a display controller configured to display a morphological image indicative of a morphology of a subject, on a display;
	an input controller configured to receive a designation of a specified position on the morphological image, and to receive a number of first virtual electrodes and a distance between two adjacent first virtual electrodes; and
	an operation controller configured to perform a process including
		generating a neural pathway based on the specified position on the morphological image,
		generating a plurality of first virtual electrodes on the neural pathway, and a second virtual electrode and a third virtual electrode on both sides of the neural pathway at each first virtual electrode of the plurality of the first virtual electrodes, based on the number of first virtual electrodes and the distance between the two adjacent first virtual electrodes, to generate a plurality of second virtual electrodes and a plurality of third virtual electrodes, and
		extracting current components [[at]] at each first virtual electrode of the plurality of first virtual electrodes, each second virtual electrode of the plurality of second virtual electrodes, and at each third virtual electrode of the plurality of third virtual electrodes, based on current information reconstructed based on magnetic field measurement data generated by the subject,
	wherein the display controller displays current waveforms representing a time variation of the respective current components of the plurality of first virtual electrodes, the plurality of second virtual electrodes, and the plurality of third virtual electrode, on the display,
	wherein the input controller further receives
		a designation of a specified time range of one of the current waveforms of the plurality of first virtual electrodes, the plurality of second virtual electrodes, and the plurality of third virtual electrodes displayed on the display, and
		a designation of two specified current waveforms among the current waveforms of the plurality of first virtual electrodes, the plurality of second virtual electrodes, and the plurality of third virtual electrodes displayed on the display, and
	the operation controller performs the process further including
		calculating a conduction velocity of a stimulus within the subject, based on a time variation of a feature point of the one of the current waveforms within the specified time range, and calculating the conduction velocity between two virtual electrodes corresponding to the two specified current waveforms, based on a difference between appearance times of feature points of the two specified current waveforms, and the neural pathway between the two virtual electrodes.

	2. (Canceled)

	3. (Canceled)

	4. (Previously Presented)  The biometric information display device as claimed in claim 1, wherein
	the generating the neural pathway resets positions of the plurality of first virtual electrodes, the plurality of second virtual electrodes, and the plurality of third virtual electrodes, based on a change in at least one of the number of the plurality of first virtual electrodes and the distance between the two adjacent first virtual electrodes, and
	the extracting reextracts the current components of the plurality of first virtual electrodes, the plurality of second virtual electrodes, and the plurality of third virtual electrodes at the reset positions.

	5. (Canceled)

	6. (Currently Amended)  The biometric information display device as claimed in claim [[5]] 1, wherein
	the display controller displays the current waveforms of the plurality of first virtual electrodes, the plurality of second virtual electrodes, and the plurality of third virtual electrodes on the display using a common time base,
	the input controller receives positions of two straight lines perpendicular to the common time base displayed in a display region of the current waveforms on the display, and
	the specified time range is a range sandwiched between the two straight lines received by the input controller.

	7. (Canceled)

	8. (Currently Amended)  The biometric information display device as claimed in claim [[5]] 1, wherein
	
	
	the display controller displays the conduction velocity calculated by the calculating 

	9. (Original)  The biometric information display device as claimed in claim 1, wherein the morphological image is one of an X-ray image, a computed tomography image, and a magnetic resonance image.

	10. (Previously Presented)  The biometric information display device as claimed in claim 1, wherein the generating the neural pathway generates the neural pathway using a Bezier curve according to a plurality of specified positions designated on the morphological image.

	11. (Currently Amended)  A biometric information display method to be implemented in a biometric information display device that includes a display controller configured to display a morphological image indicative of the morphology of a subject, and an input controller configured to receive a designation of a specified position on the morphological image, and to receive a number of first virtual electrodes and a distance between two adjacent first virtual electrodes, the biometric information display method comprising:
	generating a neural pathway based on the specified position on the morphological image;
	generating a plurality of first virtual electrodes on the neural pathway, and a second virtual electrode and a third virtual electrode on both sides of the neural pathway at each first virtual electrode of the plurality of the first virtual electrodes, based on the number of first virtual electrodes and the distance between the two adjacent first virtual electrodes, to generate a plurality of second virtual electrodes and a plurality of third virtual electrodes;
	extracting current components [[at]] at each first virtual electrode of the plurality of first virtual electrodes, each second virtual electrode of the plurality of second virtual electrodes, and at each third virtual electrode of the plurality of third virtual electrodes, based on current information reconstructed based on magnetic field measurement data generated by the subject; [[and]]
	displaying current waveforms representing a time variation of the respective current components of the plurality of first virtual electrodes, the plurality of second virtual electrodes, and the plurality of third virtual electrode, on [[the]] a display;
	receiving a designation of a specified time range of one of the current waveforms of the plurality of first virtual electrodes, the plurality of second virtual electrodes, and the plurality of third virtual electrodes displayed on the display;
	receiving a designation of two specified current waveforms among the current waveforms of the plurality of first virtual electrodes, the plurality of second virtual electrodes, and the plurality of third virtual electrodes displayed on the display; and
	calculating a conduction velocity of a stimulus within the subject, based on a time variation of a feature point of the one of the current waveforms within the specified time range, and calculating the conduction velocity between two virtual electrodes corresponding to the two specified current waveforms, based on a difference between appearance times of feature points of the two specified current waveforms, and the neural pathway between the two virtual electrodes.

	12. (Canceled) 

	13. (Canceled)

	14. (Original)  The biometric information display method as claimed in claim 11, wherein the morphological image is one of an X-ray image, a computed tomography image, and a magnetic resonance image.

	15. (Previously Presented)  The biometric information display method as claimed in claim 11, wherein the generating the neural pathway generates the neural pathway using a Bezier curve according to a plurality of specified positions designated on the morphological image.

	16. (Currently Amended)  A non-transitory computer-readable recording medium having stored therein a display program which, when executed by a computer of a biometric information display device that includes a display controller configured to display a morphological image indicative of the morphology of a subject, and an input controller configured to receive a designation of a specified position on the morphological image, and to receive a number of first virtual electrodes and a distance between two adjacent first virtual electrodes, causes the computer to perform a process comprising:
	generating a neural pathway based on the specified position on the morphological image;
	generating a plurality of first virtual electrodes on the neural pathway, and a second virtual electrode and a third virtual electrode on both sides of the neural pathway at each first virtual electrode of the plurality of the first virtual electrodes, based on the number of first virtual electrodes and the distance between the two adjacent first virtual electrodes, to generate a plurality of second virtual electrodes and a plurality of third virtual electrodes;
	extracting current components [[at]] at each first virtual electrode of the plurality of first virtual electrodes, each second virtual electrode of the plurality of second virtual electrodes, and at each third virtual electrode of the plurality of third virtual electrodes, based on current information reconstructed based on magnetic field measurement data generated by the subject; [[and]]
	displaying current waveforms representing a time variation of the respective current components of the plurality of first virtual electrodes, the plurality of second virtual electrodes, and the plurality of third virtual electrode, on [[the]] a display;
	receiving a designation of a specified time range of one of the current waveforms of the plurality of first virtual electrodes, the plurality of second virtual electrodes, and the plurality of third virtual electrodes displayed on the display;
	receiving a designation of two specified current waveforms among the current waveforms of the plurality of first virtual electrodes, the plurality of second virtual electrodes, and the plurality of third virtual electrodes displayed on the display; and
	calculating a conduction velocity of a stimulus within the subject, based on a time variation of a feature point of the one of the current waveforms within the specified time range, and calculating the conduction velocity between two virtual electrodes corresponding to the two specified current waveforms, based on a difference between appearance times of feature points of the two specified current waveforms, and the neural pathway between the two virtual electrodes.

	17. (Canceled)

	18. (Canceled)

	19. (Original)  The non-transitory computer-readable recording medium as claimed in claim 16, wherein the morphological image is one of an X-ray image, a computed tomography image, and a magnetic resonance image.

	20. (Previously Presented)  The non-transitory computer-readable recording medium as claimed in claim 16, wherein the generating the neural pathway generates the neural pathway using a Bezier curve according to a plurality of specified positions designated on the morphological image.

	21. (Previously Presented)  The biometric information display method as claimed in claim 11, wherein
	the generating the neural pathway resets positions of the plurality of first virtual electrodes, the plurality of second virtual electrodes, and the plurality of third virtual electrodes, based on a change in at least one of the number of the plurality of first virtual electrodes and the distance between the two adjacent first virtual electrodes, and
	the extracting reextracts the current components of the plurality of first virtual electrodes, the plurality of second virtual electrodes, and the plurality of third virtual electrodes at the reset positions.

	22. (Canceled)

	23. (Previously Presented)  The non-transitory computer-readable recording medium as claimed in claim 16, wherein
	the generating the neural pathway resets positions of the plurality of first virtual electrodes, the plurality of second virtual electrodes, and the plurality of third virtual electrodes, based on a change in at least one of the number of the plurality of first virtual electrodes and the distance between the two adjacent first virtual electrodes, and
	the extracting reextracts the current components of the plurality of first virtual electrodes, the plurality of second virtual electrodes, and the plurality of third virtual electrodes at the reset positions.

	24. (Canceled)

Reasons for Allowance
Claims 1, 4, 6, 8-11, 14-16, 19-21 and 23 are allowed.
The current applicant discloses presetting the number and the spacing of the virtual electrodes by the operator; generating first virtual electrodes on a neural pathway, and a second virtual electrode and a third virtual electrode on both sides of the neural pathway at each first virtual electrode, based on a number of first kind of virtual electrodes to be generated, and a distance between two adjacent first kind of virtual electrodes; receiving a designation of a specified time range of one of the current waveforms of the plurality of first virtual electrodes, the plurality of second virtual electrodes, and the plurality of third virtual electrodes displayed on the display, and a designation of two specified current waveforms among the current waveforms of the plurality of first virtual electrodes, the plurality of second virtual electrodes, and the plurality of third virtual electrodes displayed on the display; and calculating a conduction velocity of a stimulus within the subject, based on a time variation of a feature point of the one of the current waveforms within the specified time range, and calculating the conduction velocity between two virtual electrodes corresponding to the two specified current waveforms, based on a difference between appearance times of feature points of the two specified current waveforms, and the neural pathway between the two virtual electrodes. The prior art of the recording fails to teaches these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221. The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 5712727776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Weiming He/
Primary Examiner, Art Unit 2612